DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 12/01/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent claims have been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112 rejection of Claims 5-6, 8-10 and 15 as set forth in the non-final office action mailed on 9/02/2022. The above rejections are therefore withdrawn.

3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
4- However, upon further consideration, a new ground of rejection is made in view of Putnam (US 8173438) in view of Machuca, Buazza, Verdonk and Miller.



Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
processors in claim 17, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8- Claims 1-2, 7, and 12-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Putnam et al. (US Patent 8173438).

As to claims 16-18, and 1-2, 14-15, Putnam teaches a dissolved oxygen measurement system and its method of use (Figs. 1-6 and Abstract) comprising: a container including an interior to temporarily store liquid for analysis (Figs. 1-2; the container tube inside of which the sensor tube is inserted to measure oxygen in the sample media), the container further including an exterior surface with one or more optical windows that are transparent or semi-transparent (top opening of the tube container or the window between the sensor tube and the test media in the container tube ); 21Attorney Docket No. ZV908-21003an optical source (ex. Xenon source in Fig. 1) to emit optical radiation, the optical source located external to the container and positioned to emit the optical radiation through at least one of the one or more optical windows and into the interior of the container and (Claim 14) wherein the optical radiation, after emission by the optical source, travels through at least part of an optical surface of the container prior to entering the container (Fig. 1 for ex.), and the optical radiation comprising radiation at a wavelength that conforms to an absorption band of dissolved oxygen (Col. 6 l. 53 – Col 7 l. 4), wherein the optical radiation emitted by the optical source causes luminescence of dissolved oxygen in the liquid (Col. 6 l. 53 – Col 7 l. 4; ex. phosphorescence is emitted from the oxygen and measured); and a photodetector  located external to the container, the photodetector being in optical communication with the liquid in the interior of the container via one or more of the optical windows (Fig. 1 and Col. 14 l. 55 – Col 15 l. 21; PMT and its electronics); and (Claim 1 and 17) further comprising: one or more processors to process optical measurements by the photodetector and determine, based on the processing, a predicted concentration of any dissolved oxygen in the liquid; analyzing the optical measurements to determine whether the liquid contains dissolved oxygen and (Claim 15) wherein the analyzing the optical measurements includes determining a predicted concentration of the dissolved oxygen in the liquid (Fig. 1, Col. 4 ll. 9-19, Col. 6 ll. 39-41, Col 7 l. 25-28 for ex.; using processor/computer for ex.); (claims 18, 2) wherein the optical radiation comprises a plurality of pulses or is periodically intensity modulated (Col. 6 l. 53 – Col 7 l. 4 and Col. 14 l. 55 – Col 15 l. 21).  

As to claims 7, 12-13, 19-20; Putnam teaches the method of claim 1 and the apparatus of claim 16, wherein the optical radiation is periodically intensity modulated (Col. 6 l. 53 – Col 7 l. 4 and Col. 14 l. 55 – Col 15 l. 21); (Claims 12, 19) wherein the optical radiation is transmitted through one or more of a shortpass filter, a bandpass filter, or a polarizer prior to entering the container and (Claims 13, 20) wherein any luminescent light that is emitted by luminescence of any dissolved oxygen, of the liquid, responsive to excitation by the optical radiation, and that encounters the photodetector, is transmitted through one or both of a longpass filter and a bandpass filter after exiting the container and prior to encountering the photodetector (Col. 14 l. 55 – Col 15 l. 21 for ex.; bandpass filters are used).  


Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 3-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Putnam in view of Buazza (Patent No. 6280171).

As to claims 3-4,  Putnam teaches the method of claim 2.
Putnam does not teach expressly further comprising: determining, based on one or more characteristics of the liquid, a desired duration of each of the pulses; wherein controlling the optical source comprises controlling the optical source to generate the sequence of pulses based on the desired duration; (Claim 4) wherein the one or more characteristics comprise one or more of: a classification of the liquid, one or more chemicals included in the liquid, or a temperature of the liquid, even though Putnam teaches setting the frequency of the pulses (Col. 14 l. 55 – Col 15 l. 21), which suggest varying the pulse duration for possible optimization of the measurement results (See MPEP 2143 Sect. I. B-D).
Moreover, and as example, Buazza discloses an optical detection apparatus and method (Abstract and Figs. 10-29) where dissolved oxygen can be a critical parameter to measure (Col. 34 ll. 17-25) and wherein (Fig. 29, Col. 44 ll. 19-37) the pulse duration needs to be controlled as a function of the temperature of the chamber.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Putnam in view of Buazza’s suggestions so that expressly further comprising: determining, based on one or more characteristics of the liquid, a desired duration of each of the pulses; wherein controlling the optical source comprises controlling the optical source to generate the sequence of pulses based on the desired duration; wherein the one or more characteristics comprise one or more of: a classification of the liquid, one or more chemicals included in the liquid, or a temperature of the liquid, with the advantage of effectively optimizing the measurement results of the dissolved oxygen as a function of the container and liquid temperature.
 
11- Claims 5-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Putnam.

As to claims 5-6, Putnam teaches method of claim 2.
Putnam does not teach expressly further comprising: determining a subset of the optical measurements based on the subset being detected during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring; wherein the analyzing the optical measurements comprises analyzing only the subset of the optical measurements; (Claim 6) the method of claim 2, wherein the generating the optical measurements comprises generating the optical measurements based only on detections, by the photodetector, that occur during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring.  
However, Putnam discloses, ¶ Col. 10 l. 17-35 for ex., the method further comprising the measurement of emitted phosphorescence necessarily occur after the start and end of a pulse and its decay time lasts even after the pulse or between pulses. i.e. during non-pulse time periods.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Putnam in view of additional suggestions so that the method further comprises determining a subset of the optical measurements based on the subset being detected during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring; wherein analyzing the optical measurements comprises analyzing only the subset of the optical measurements; wherein the generating the optical measurements comprises generating the optical measurements based only on detections, by the photodetector, that occur during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring, with the advantage of effectively optimizing the measurement results of the dissolved oxygen with a higher SNR without the excitation light from the source.

11- Claims 8, 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Putnam in view of  Verdonk et al. (US PGPUB 2003/0175987).

As to claims 8, 10,  Putnam teaches the method of claim 7.
Putnam does not teach expressly wherein the analyzing the optical measurements comprises: analyzing a quadrature component, of the optical measurements, in determining whether the liquid contains dissolved oxygen; (claim 10) further comprising: determining the quadrature component based on a radiative lifetime, for dissolved oxygen, that is specific to the liquid. 
However, in a similar field of endeavor Verdonk teaches a biochemical array detection for fluorescence based detection and measurement of oxygen in blood samples for ex. (Figs. 1-4 and Abstract, ¶ 27-28, 34-43) wherein quadrature and in phase components are considered (¶ 41).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Putnam in view of Verdonk’s suggestions so that wherein analyzing the optical measurements comprises: analyzing a quadrature component, of the optical measurements, in determining whether the liquid contains dissolved oxygen; further comprising: determining the quadrature component based on a radiative lifetime, for dissolved oxygen, that is specific to the liquid, with the advantage taught by Verdonk of effectively optimizing the measurement of the fluorescence lifetimes (¶ 41).

13- Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Putnam and Verdonk in view of  Machuca et al. (PGPUB No. 2017/0016825).

As to claim 9,  the combination of Putnam and Verdonk teaches the method of claim 8.
	The combination does not teach explicitly 
However, Machuca, in a similar field of endeavor, teaches using optical luminescence to measure oxygen density in liquid samples (Figs. 1-12 and Abstract) and suggests further comprising: determining the quadrature component using a lock-in amplifier (¶ 32).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Putnam and Verdonk in view of Machuca’s suggestions so that further comprising: determining the quadrature component using a lock-in amplifier, with the advantage taught by Machuca of minimizing noise and increasing SNR (¶ 32).

14- Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Putnam in view of  Miller (US PGPUB 2021/0330230).

As to claim 11, Putnam teaches the method of claim 7.
Putnam does not teach expressly wherein the optical radiation is sine-wave periodically intensity modulated.  
However, in a similar field of endeavor Miller teaches sensors for fluorescence based detection and measurement of oxygen in fluid samples for ex. (Figs. 1-13 and Abstract, ¶ 55, 106-108, 129-132 for ex.) wherein a sinewave is used for the fluorescence detection (¶ 118).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Putnam in view of Miller’s suggestions so that wherein the optical radiation is sine-wave periodically intensity modulated, with the advantage taught by Miller of effectively optimizing the measurement of the fluorescence lifetimes with cost effective sources  (¶ 52, 112).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886